EXHIBIT 99.1 CCOM Group, Inc. Reports 2012 Second Quarter Results HAWTHORNE, New Jersey (August 15, 2012) – CCOM Group, Inc. (name changed from Colonial Commercial Corp.) (“CCOM”) (OTCQB: “CCOM,” “CCOMP”), today announced its financial results for the three months and six months ended June 30, 2012. Results for the three months ended June 30, 2012 compared to results for the same period in 2011: · Sales increased 7.6% to $21,737,833 from $20,194,697 · Gross profit increased 1.5% to $5,524,183 from $5,441,288 · Selling, general and administrative expenses increased 3.5% to $5,023,109 from $4,852,682 · Operating income decreased 14.9% to $501,074 from $588,606, as the Company received a $151,798 refund in 2011 for property tax reassessments and no similar refund was received in the current quarter. · Net income decreased 18.7% to $405,979 from $499,069 · Net income per share on a fully diluted basis decreased to $0.04 from $0.05 per share Results for the six months ended June 30, 2012 compared to results for the same period in 2011: · Sales increased 13.0% to $39,829,607 from $35,256,670 · Gross profit increased 4.7% to $10,072,733 from $9,619,755 · Selling, general and administrative expenses increased 2.8% to $10,435,457 from $10,149,124 · Operating loss decreased 31.5% to $(362,684) from $(529,369) · Net loss decreased 27.3% to $(557,611) from $(766,710) · Net loss per share on a fully diluted basis decreased to $(0.06) from $(0.10) per share William Pagano, Chief Executive Officer of CCOM, said, “We are pleased that we have been able to report sales increases for the last three consecutive quarters. The Company continues to increase market share in both residential and commercial HVAC systems sales in spite of tepid market conditions. We remain focused on increasing market share and expanding our commercial HVAC systems business, while continuing to control costs.” About CCOM Group, Inc. CCOM distributes heating, ventilating and air conditioning, (“HVAC”), equipment, parts and accessories, climate control systems, customized control panels, and plumbing and electrical supplies and equipment to professional contractors in the states of New York, New Jersey, Massachusetts, Connecticut and eastern Pennsylvania through its subsidiaries; Universal Supply Group, Inc., www.usginc.com, The RAL Supply Group, Inc., www.ralsupply.com, American/Universal Supply Division, www.ausupplyinc.com, and S&A Supply, Inc., www.sasupplyinc.com. The Company also distributes home appliances to dealer groups and appliance stores through its Goldman Universal division. The Company is headquartered in New Jersey, and, with its affiliates, operates out of 18 locations in its geographic trading area.For more information on CCOM’s operations, products and/or services, please visit www.ccomgrp.com. Safe Harbor Statement The foregoing press release may contain statements concerning CCOM’s financial performance, markets and business operations that may be considered "forward-looking" under applicable securities laws. CCOM cautions readers of this press release that actual results might differ materially from those projected in any forward-looking statements. Factors which might cause actual results to differ materially from any results that are projected in the forward-looking statements include the following: continued acceptance of the company's products in the marketplace, competitive factors, dependence upon third-party vendors, and other risks detailed in the company's periodic report filings with the Securities and Exchange Commission.These and certain other factors which might cause actual results to differ materially from those projected are detailed from time to time in CCOM's periodic reports and registration statements filed with the Securities and Exchange Commission. CCOM undertakes no obligation to update forward looking statements to reflect changed assumptions, the occurrence of unanticipated events, or changes in future operating results, financial condition or business over time. For further information, please contact William Pagano, Chief Executive Officer, or William Salek, Chief Financial Officer, at (973) 427-8224. (Financial Highlights Follow) CCOM GROUP, INC. (FORMERLY COLONIAL COMMERCIAL CORP.) AND SUBSIDIARIES Condensed Consolidated Balance Sheets June 30, December 31, (Unaudited) Assets Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $453,343 and $652,449, respectively Inventory Prepaid expenses and other current assets Total current assets Property and equipment Goodwill Other assets $ $ Liabilities and Stockholders' Equity Current liabilities: Borrowings under credit facility - revolving credit $ $ Notes payable, current portion; includes related party notes of $532,009 and $32,009, respectively Trade payables Accrued liabilities Income taxes payable - Total current liabilities Convertible notes payable-related party Notes payable, non-current portion; includes related party notes of $782,009 and $798,014, respectively Total liabilities Commitments and contingencies Stockholders' equity: Redeemable convertible preferred stock, $.05 par value, 2,500,000 shares authorized, 293,057 shares issued and outstanding, liquidation preference of $1,465,285 Common stock, $.05 par value, 20,000,000 shares authorized, 9,154,953 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity $ $ CCOM GROUP, INC. (FORMERLY COLONIAL COMMERCIAL CORP.) AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) For The Three Months Ended For The Six Months Ended June 30, June 30, Sales $ Cost of sales Gross profit Selling, general and administrative expenses, net Operating income (loss) ) ) Other income Interest expense, net; includes related party interest of $14,629 and $15,590 for the three months ended June 30, 2012 and 2011, respectively, and $29,499 and $31,419 for the six months ended June 30, 2012 and 2011, respectively ) Net income (loss) $ $ $ ) $ ) Income (loss) per common share: Basic $ $ $ ) $ ) Diluted $ $ $ ) $ ) Weighted average shares outstanding: Basic Diluted CCOM GROUP, INC. (FORMERLY COLONIAL COMMERCIAL CORP.) AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) For Six Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Provision for doubtful accounts Depreciation Net (gain) loss on disposal of fixed assets ) Changes in operating assets and liabilities Accounts receivable ) ) Inventory ) ) Prepaid expenses and other current assets ) Other assets - noncurrent ) Trade payables ) Accrued liabilities Income taxes payable ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Additions to property and equipment ) ) Proceeds from disposal of property and equipment Net cash used in investing activities ) ) Cash flows from financing activities: Repayments of notes payable; includes related party repayments of $366,005 and $216,005, respectively ) ) Issuance of notes payable, related party Issuance of common stock - Borrowings under credit facility - revolving credit, net Net cash provided by financing activities (Decrease) increase in cash ) Cash - beginning of period Cash - end of period $
